        Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 1 of 30



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )            Civil Action No.
                                                   )            3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )

    FOURTH INTERIM APPLICATION FOR PROFESSIONAL FEES AND EXPENSES
           INCURRED BY THE RECEIVER AND HIS PROFESSIONALS

        Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate 1

(the “Receiver”), by and through his undersigned counsel Zeisler & Zeisler, P.C. (“Z&Z”),

respectfully submits this fourth interim application (the “Fourth Application”) for professional fees

and expenses incurred by the Receiver and Z&Z on behalf of the Receivership Estate during the

period commencing on October 1, 2019, through and including December 31, 2019 (the


1
  Unless expressly defined otherwise, the Receiver incorporates by reference the definitions of terms set
forth in the Report of Receiver [Doc. No. 1135] (the “Report”).
        Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 2 of 30



“Compensation Period”). In advance of its filing, and pursuant to paragraph 35 of the Appointment

Order, on January 15, 2020, the Receiver served upon counsel for the Securities and Exchange

Commission (the “Commission”), the Defendant, and counsel for the Relief Defendants a

complete copy of the Fourth Application, together with all exhibits and relevant billing

information. The Commission has no objection to the relief sought herein. The Defendant and

counsel for the Relief Defendants have not expressed a position as to the relief sought herein. In

support of this Fourth Application, the Receiver and Z&Z respectfully represent as follows:

I.     SUMMARY OF PROFESSIONAL FEES AND EXPENSES REQUESTED

       1.      This Fourth Application is prepared in accordance with the Billing Instructions for

Receivers in Civil Actions Commenced by the U.S. Securities and Exchange Commission (the

“SEC Guidelines”) and the Appointment Order.

       2.      Pursuant to the SEC Guidelines, the undersigned attaches the following exhibits to

this Fourth Application:

       a.      The completed Standardized Fund Accounting Report (“SFAR”), in the form
               prescribed by the SEC Guidelines, and certified by Receiver, as Exhibit A; 2

       b.      A Certification of Compliance with the Receivership Guidelines as Exhibit B;

       c.      A summary of total expenses for which reimbursement is sought as Exhibit C; and

       d.      Time records summarizing the work performed by legal professionals and
               paraprofessionals at Z&Z, for each of the four applicable Activity Categories (as
               hereinafter defined), as Exhibit D-1, D-2, D-3, D-4, D-5; and,

       e.      Time records and expenses summarizing the work performed by legal professionals
               and paraprofessionals at Mitofsky, Shapiro, Neville & Hazen, LLP (“MSNH”), as
               Exhibit D-6.




2
 The amounts stated in Exhibit A represent the total income and expenses in the Receivership Account,
which may include income and expenses attributable to Ku Yong Bae by way of his interest in the Essell
Entities.
                                                  2
        Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 3 of 30



       3.      The Receiver and Z&Z attorneys and paraprofessionals have expended a total of

194.30 hours working on this matter during the Compensation Period, not including 46.90 hours

spent preparing the Third Interim Application for Professional Fees and Expenses Incurred by the

Receiver and his Professionals [Doc. No. 1330] (the “Third Application”) and responding to the

Defendant’s and Relief Defendants’ objections thereto. The Receiver and Z&Z seek allowance of

compensation of services rendered during the Compensation Period on behalf of the Receivership

Estate in the amount of $46,167.60 in professional and paraprofessional fees, and reimbursement

of actual and necessary expenses in the amount of $1,126.52.

       4.      MSNH attorneys and paraprofessionals have expended a total of 22.20 hours

representing the Receiver in this matter during the Compensation Period and seek allowance of

compensation of services rendered during the Compensation Period in the amount of $8,143.00 in

professional and paraprofessional fees, and no reimbursement of actual and necessary expenses.

       5.      The Receiver and Z&Z acknowledge that their fee compensation is subject to a

twenty percent (20%) holdback, pursuant to the SEC Guidelines and the Appointment Order.

       6.      The fees assessed reflect the hours worked by the Receiver, Z&Z attorneys and

paraprofessionals, and MSNH attorneys and paraprofessionals, and the hourly rates applicable at

the time that they rendered their services, as modified by the significant discounts provided by the

Receiver and Z&Z (described below).

       7.      With respect to the Receiver and Z&Z, these amounts also take into account all

relevant circumstances and factors as set forth in the Connecticut Rules of Professional Conduct

and the SEC Guidelines, including the nature of the services performed, the amount of time spent,

the experience and ability of the professionals and paraprofessionals working on this engagement,

the novelty and complexity of the specific issues involved, the time limitations imposed by the

                                                 3
        Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 4 of 30



circumstances, and the responsibilities undertaken by the Receiver and Z&Z under the

Appointment Order.

       8.      A narrative description of the particular services provided is included in the

attached time records (Ex. D-1 through D-5 with respect to the Receiver and Z&Z, Ex. D-6 with

respect to MSNH) and a summary of the Receiver’s administration of the Receivership Estate

during the Compensation Period is set forth in Section IV below.

       9.      The expense reimbursements requested principally consist of: (i) PACER charges

for accessing electronic documents; (ii) copying and printing charges; (iii) online research; (iv)

shipping charges; and, (v) other routine expenses. (See Ex. C.)

       10.     The Receiver and Z&Z have not sought reimbursement for secretarial, word

processing, proofreading or document preparation expenses (other than by professionals or

paraprofessionals), data processing and other staff services (exclusive of paraprofessional

services), or clerical overtime.

       11.     The Receiver and Z&Z have complied with the SEC Guidelines’ internal

photocopying rates as follows: $0.15 per page for black/white and $1.00 per page for color copies.

       A.      Public Service Discounts

       12.     As proposed by the Receiver as part of his application for selection as receiver

submitted to the Commission, and as provided in the Appointment Order, the Receiver and Z&Z

have consented to and implemented substantial public service discounts with respect to their billing

rates for services provided in this proceeding.

       13.     More specifically, and as shown in the fee schedules set forth below, Z&Z has

consented to and applied a 25% public service discount to its regularly applicable hourly rates for

all legal professionals and paraprofessionals.

                                                  4
        Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 5 of 30



        14.      The Receiver originally agreed to discount his generally applicable hourly rate for

services provided when serving as Receiver to $250 per hour, reflecting a nearly 50% discount,

and discount his generally applicable hourly rate for legal services to $371, reflecting a 25%

discount. Despite the fact that many of the services provided by the Receiver during the

Compensation Period (and those for which he is seeking compensation) were legal in nature, the

Receiver and Z&Z have voluntarily billed all of the Receiver’s time during the Compensation

Period at the reduced $250 per hour rate.

        B.      Fee Schedules

        15.     The fee schedule for all Z&Z legal professionals who provided services during the

Compensation Period, showing for each: his or her name; the hourly rate applied to his or her

services in this proceeding and his or her customary hourly rate; the discount reflected in the

applied hourly rate; the number of hours of services performed in the Compensation Period; the

amount billed for such services in the Compensation Period; and the amount of the discount to his

or her services during the Compensation Period is as follows:

Legal Professional      Rate (Cust. Rate)        Rate Disc.       Hours 3 Amt. Billed      Amt. Disc.
Horwitt, Jed            $250 ($495)              $245             4.90 $1,225.00           $1,200.50
Kindseth, Stephen       $337 ($450)              $113             35.90 $12,098.30         $4,056.70
Blau, Christopher       $225 ($300)              $75              133.10 $29,947.50        $9,982.50

        16.     The fee schedule for the legal paraprofessionals who provided services during the

Compensation Period, showing: their name; the hourly rate applied to their services in this

proceeding and their customary hourly rate; the discount reflected in the applied hourly rate; the


3
  The hours may include hours recorded for which no corresponding fee was charged, noted in the attached
invoices as “N/C.” Additionally, these hour totals include time spent on matters related to the Receiver and
Z&Z’s Third Application. However, the Receiver and Z&Z are not seeking payment for time spent related
to any fee application filed pursuant to paragraph 35 of the Appointment Order. Nonetheless, in light of the
significant motion practice imitated by the Defendant and Relief Defendants concerning the Receiver’s fee
applications, the Receiver reserves the right to seek compensation for time spent addressing such motion
practice in the future.
                                                     5
        Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 6 of 30



number of hours of services performed in the Compensation Period; the amount billed for such

services in the Compensation Period; and the amount of the discount to their services during the

Compensation Period is as follows:

Paraprofessional          Rate (Cust. Rate)     Rate Disc.      Hours 4 Amt. Billed     Amt. Disc.
Accurso, Deborah          $142 ($190)           $48             14.50 $2,059.00         $768.50
Joseph, Kristin           $142 ($190)           $48             5.70 $809.40            $302.10
O’Brien, Barbara          $142 ($190)           $48             .20     $28.40          $10.60

             17.   Additionally, the fee schedule for Attorney William Neville, the primary attorney

at MSNH representing the Receiver in connection with the eviction proceedings related to

Apartment 12F and the only attorney at MSNH who has billed the Receiver for such services

during the Compensation Period, is as follows:

Legal Professional        Rate (Cust. Rate) 5   Rate Disc.      Hours Amt. Billed       Amt. Disc.
Neville, William          $350 ($350)           $0              22.20 $8,143.00         N/A

        C.         Activity Categories

        18.        Pursuant to the SEC Guidelines, the Receiver and Z&Z utilized the following

activity categories (the “Activity Categories”) under which the following fees were incurred during

the Compensation Period:

        a.         Case Administration, 108.40 hours, $25,932.30 (see Ex. D-1);

        b.         Asset Analysis & Recovery, 25.00 hours, $6,337.70 (see Ex. D-2);

        c.         Asset Disposition, 7.60 hours, $1,766.00 (see Ex. D-3);

        d.         Business Operations, 26.30 hours, $6,593.60 (see Ex. D-4); and,



4
  These hour totals include time spent on matters related to the Receiver and Z&Z’s Third Application.
However, at this time the Receiver and Z&Z are not seeking payment for time spent related to any fee
application filed pursuant to paragraph 35 of the Appointment Order, and expressly reserve their right to
do so in the future.
5
  Pursuant to this Court’s Ruling Granting Receiver’s Motion for Authority to Employ Mitofsky, Shapiro,
Neville & Hazen, LLP [Doc. No. 1275] (the “MSNH Employment Order”), Attorney Neville is billing the
Receiver at his standard hourly rate of $350.
                                                   6
        Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 7 of 30



       e.      Claims Administration & Objections, 27.00 hours, $5,538.00 (see Ex. D-5).

II.    NATURE OF THE PROCEEDINGS

       A.      Underlying Procedural History

       19.     On May 6, 2015, the Commission commenced this civil action by filing its

Complaint [Doc. No. 1] against the Defendant. Subsequently, on June 16, 2015, the Commission

filed an Amended Complaint [Doc. No. 33] naming the Relief Defendants in addition to the

Defendant and, on April 1, 2016, the Commission filed a Second Amended Complaint [Doc. No.

208] in which it amended its claims against the Defendant and Relief Defendants.

       20.     The Commission claimed that the Defendant “violated Section 10(b) of the

Securities Exchange Act of 1934… and Rule 10b-5 (Count One), Section 17(a) of the Securities

Act of 1933 …, and Section 206 of the Investment Advisers Act….” SEC v. Ahmed, 308 F. Sup.

3d 628, 636 (D. Conn. 2018). The Commission alleged that these violations arose out of the

Defendant’s use of “fraudulent and deceptive means to divert” millions of dollars “from funds he

advised while employed by venture capital firm Oak Investment Partners (‘Oak’) into his personal

bank accounts, before funneling much of his ill-gotten gains into assets and accounts in the name

of his wife [(“Mrs. Ahmed”)] in order to conceal his fraud and protect the assets from

confiscation.” Id.

       21.     “In response” to the Commission’s allegations, “neither Defendant nor Relief

Defendants argue that Defendant did not commit the alleged frauds, [but] instead contend[]

primarily that Defendant should not be held liable because (1) certain fraudulent acts are time-

barred by the statute of limitations, (2) the fraud was not sufficiently connected to securities

transactions, and (3) the underlying securities transactions are not sufficiently domestic to be

within the reach of the United States securities laws.” Id. at 637.

                                                  7
        Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 8 of 30



        22.     Ultimately, on December 14, 2018, the Court entered an Amended Final Judgment

[Doc. No. 1054] (the “Amended Final Judgment”) against the Defendant and Relief Defendants

and in favor of the Commission. The Amended Final Judgment, inter alia, ordered the Defendant

to disgorge $41,920,639 “together with prejudgment interest thereon in the amount of

$1,491,064.01 and any interest or gains accrued on disgorged frozen assets from the date of the

Court’s freeze order [described below]” and imposed a civil penalty in the amount of $21,000,000

(collectively, plus all other amounts due on account thereof, the “Judgment”). Id. at 2, 4.

        23.     Thereafter, the Defendant filed a Motion to Alter or Amend the Amended Final

Judgment Pursuant to Fed. R. Civ. P. 59(e) [Doc. No. 1086] on January 11, 2019 (the “January

2019 Motion to Alter or Amend”), which this Court denied in its Ruling Denying Defendant’s

Motion to Alter Final Judgment [Doc. No. 1263] on September 4, 2019.

        24.     Currently, the appeals filed by the Defendant and Relief Defendants are held in

abeyance pending the Supreme Court’s decision in Liu v. SEC. Similarly, the liquidation of assets

in this matter have been stayed by this Court until the Supreme Court issues its decision in Liu.

(Ruling on Defendant’s Motion to Stay [Doc. No. 1346].) No other proceedings in this court are

stayed. (Id.)

        B.      The Asset Freeze

        25.     On May 6, 2015, the same day that it filed its initial Complaint against the

Defendant, the Commission filed an Emergency Motion for an Ex Parte Temporary Restraining

Order Freezing Assets and Providing Other Ancillary Relief and for a Preliminary Injunction [Doc.

No. 2] (the “TRO Motion”).




                                                 8
        Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 9 of 30



       26.     On May 7, 2015, the Court granted the TRO Motion and, inter alia, froze certain

assets held by or under the direct or indirect control of the Defendant and Relief Defendant I-

Cubed Domains, LLC (“I-Cubed”). (Doc. No. 9.)

       27.     After the Court’s August 12, 2015, Ruling and Order Granting Preliminary

Injunction [Doc. No. 113], and after the asset freeze entered by the same was modified from time

to time, the Court issued its Order on Defendant’s Motions for Modification of the Asset Freeze

Order to Release Funds for His Legal Defense and for a Stay in Light of Kokesh [Doc. No. 829]

(the “Operative Freeze Order”) in which the Court froze “[t]he assets, funds, or other property held

by or under the direct or indirect control of Defendant and Relief Defendants, whether held in any

of their names or for their direct or indirect beneficial interest, wherever located, up to the amount

of $89,000,000.” (Id. at 5.) The Amended Final Judgment, at paragraph 7, provides a schedule of

assets included in the freeze that “are available to satisfy” the Judgment.

       28.     The Operative Freeze Order was subsequently modified from time to time to release

funds from the asset freeze to pay for various routine and other expenses incurred by assets of the

Receivership Estate and the parties to the action.

       C.      Appointment of the Receiver

       29.     On May 29, 2018, the Commission filed its Motion for Remedies and Judgment

[Doc. No. 886] seeking, inter alia, the appointment of a receiver.

       30.     Following a telephonic conference on November 9, 2018, and a hearing held on

November 28, 2018, the Court issued the Appointment Order on December 20, 2018, and thereby

appointed Jed Horwitt as Receiver and Z&Z as his counsel.

       31.     The Appointment Order provides that the Receiver shall control the operation of

the Receivership Estate, which “includes all assets subject to the Court’s asset freeze order… as

                                                  9
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 10 of 30



modified throughout this litigation.” (Appointment Order, at 6.) Among other powers and duties,

the Appointment Order directed the Receiver to:

               [M]anage, in consultation with qualified business advisors, and
               taking into consideration the wishes of Defendant and Relief
               Defendants, and with the dual objects of maximizing the realizable
               value of the assets of the Receivership Estate and minimizing the
               expense charged thereto, the assets of the Receivership Estate,
               pending further order of the Court or until such time that the
               Receivership Estate can be liquidated or modified, including but not
               limited to management of investments and rental and maintenance
               of real property[.]

(Appointment Order, at 7.)

       32.     The Appointment Order provides that the goal of the receivership, in part, is to

“value the frozen assets[,] avoid over-freezing, [] secure the judgment for the [Commission], [and]

manage and maximize the value of the frozen assets….” (Appointment Order, at 5.)

         33.   Consistent with these principles, the Receiver was directed to:

               [F]ile and serve a report reflecting… (i) the existence, value, and
               location of assets of the Receivership Funds and all other assets of
               the Receivership Estate which are liquid or could be liquidated with
               relative ease, including but not limited to publicly traded securities
               and brokerage accounts; (ii) the Receiver's proposal for securing the
               judgment using additional assets of the Receivership Estate,
               including the Receiver's recommendations as to which additional
               assets should be valued for possible liquidation and placement into
               a Court Registry Investment System (“CRIS”) account and the order
               in which the Receiver proposes to liquidate such assets; and (iii) the
               Receiver's estimate regarding the dollar amount which should
               ultimately be placed into such account to fully secure the judgment,
               taking into consideration the amount of the judgment in this case,
               the costs of the receivership and administration of the Receivership
               Estate, and any other relevant factors.

(Appointment Order, at 14-15.)

       34.     The Receiver filed the Report on April 3, 2019. Consistent with the Appointment

Order, the Receiver identified those particular assets “which are liquid or could be liquidated with

                                                10
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 11 of 30



relative ease” and such additional assets proposed to be liquidated as necessary to secure the

Judgment. The Receiver also provided in his Report his estimate regarding “the amount of the

judgment in this case, the costs of the receivership and administration of the Receivership Estate,

and any other relevant factors.”

       35.     The Receiver summarizes his and his counsel’s additional activities under the

Appointment Order during the Compensation Period in Section IV.

       D.      First Application

       36.     On May 15, 2019, the Receiver submitted the First Interim Application for

Professional Fees and Expenses Incurred by the Receiver and His Professionals [Doc. No. 1160]

(the “First Application”) for the period from the appointment of the Receiver through March 31,

2019. Thereafter, on June 4, 2019, the Defendant filed his Response in Opposition to the

Receiver’s Application for Fees and Expenses [Doc. No 1183] (the “Defendant’s Opposition to

First Application”), which the Relief Defendants joined by way of their Response in Opposition

to Receiver’s Application for Fees and Expenses [Doc. No. 1185] (the “Relief Defendant’s

Opposition to First Application”). On July 2, 2019, the Receiver filed his Reply to the Defendant’s

and Relief Defendants’ Responses in Opposition to Receiver’s Application for Fees [Doc. No.

1218.] (the “Receiver’s Reply to Oppositions to First Application”). This Court granted the First

Application on January 22, 2020. (Doc. No. 1415).

       E.      Second Application

       37.     On August 14, 2019, the Receiver submitted the Second Interim Application for

Professional Fees and Expenses Incurred by the Receiver and His Professionals [Doc. No. 1249]

(the “Second Application”) for the period from April 1, 2019, through June 30, 2019. Thereafter,

the Defendant filed his Response in Opposition to the Second Interim Application for Professional

                                                11
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 12 of 30



Fees and Expenses Incurred by the Receiver and his Professionals [Doc. No. 1261] (the

“Defendant’s Opposition to Second Application”), which the Relief Defendants joined by way of

their Response in Opposition to the Receiver’s Second Application for Fees and Expenses [Doc.

No. 1264] (the “Relief Defendants’ Opposition to Second Application”). On September 23, 2019,

the Receiver filed his Reply to the Defendant’s and Relief Defendants’ Responses in Opposition

to the Receiver’s Second Application for Fees [Doc. No. 1297] (the “Receiver’s Reply to

Oppositions to Second Application”). This Court granted the Second Application on January 22,

2020. (Doc. No. 1415).

        F.     Third Application

       38.     On November 14, 2019, the Receiver submitted the Third Application for the

period from July 1, 2019, through September 30, 2019. On November 30, 2019, the Defendant

filed his Response in Opposition to the Third Interim Application for Professional Fees and

Expenses Incurred by the Receiver and His Professionals [Doc. No. 1354] (the “Defendant’s

Opposition to Third Application”), which the Relief Defendants joined by way of their Response

in Opposition to the Receiver’s Third Application for Fees and Expenses [Doc. No. 1362] (the

“Relief Defendants’ Opposition to Third Application”). On December 12, 2019, the Receiver filed

his Reply to the Defendant’s and Relief Defendants’ Responses in Opposition to Receiver’s Third

Application for Fees [Doc. No. 1378] (the “Receiver’s Reply to Oppositions to Third

Application”). This Court granted the Third Application on January 22, 2020. (Doc. No. 1415).

III.   SUMMARY OF CASH ON HAND

       39.     The Appointment Order, at paragraph 26, directed the Receiver to create a deposit

account (the “Primary Receivership Account”), which the Receiver did shortly after his

appointment.

                                              12
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 13 of 30



        40.       As it became apparent that the Receivership Account would hold a significant

amount of Receivership Assets in the form of cash pending approval of a plan of liquidation and

the transfer of such assets to the CRIS account, the Receiver decided to open a second custodial

account under the authority of paragraph 25 of the Appointment Order (the “Secondary

Receivership Account” and, collectively, the “Receivership Accounts”). While the Primary

Receivership Account yields .33% APY, the Secondary Receivership Account yields 1.05% APY.

        41.       The Receivership Accounts hold funds marshaled by the Receiver and constitute

Receivership Assets.

        42.       In addition to the cash held in bank accounts subject to the Operative Freeze Order

that fall within the Receivership Estate as more fully detailed below in Section V, as of the end of

the Compensation Period the remainder of the cash in the Receivership Estate was held in the

Receivership Accounts. As of December 31, 2019, the balance of the Receivership Accounts was

$3,795,729.56.

IV.     SUMMARY OF RECEIVER’S ADMINISTRATION OF THE ESTATE

        43.       During the Compensation Period, the Receiver has continued to fulfill his duties

required of him under the Appointment Order.

        44.       Although the detailed time entries contained in the invoices appended hereto as

Exhibits D-1 through D-5 set forth with particularity the services provided by the Receiver and

his counsel, Z&Z, a summary of such services is provided below.

        A.        Reviewed, Analyzed, and Responded to Filings Where Appropriate

        45.       During the Compensation Period, there were more than one hundred docket entries

in this matter.




                                                  13
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 14 of 30



       46.     As during other compensation periods, and to fulfil his obligations under the

Appointment Order, including the management, administration and protection of the Receivership

Estate and the Receivership Assets, the Receiver and/or his counsel reviewed and analyzed each

filing and other docket entry to determine its impact, if any, upon the Receivership Estate.

Obviously, the Receiver could not simply ignore any filing and blindly hope that the relief sought

did not prejudice the Receivership Estate. In fact, many filings sought relief that would have had

a significant effect upon the Receivership Estate. Therefore, it was, in such instances, incumbent

upon the Receiver, through his counsel, to articulate any objection he may have or any other

position he felt the Court and other parties-in-interest should be apprised of so that any adverse

impact upon the Receivership Estate could be avoided.

       47.     Of the filings made during the Compensation Period that required the Receiver’s

review and analysis, the following were the most significant from the Receiver’s perspective:

                a. Responses to the Receiver’s Motion for Entry of Order Compelling Transfer

                    of Physical Possession of Certain Earrings [Doc. No. 1300];

                b. Defendant’s Emergency Motion to Stay Proceedings in Light of US Supreme

                    Court Granting Certiorari in Charles Liu v. SEC on November 1, 2019 [Doc.

                    No. 1308];

                c. Defendant’s Emergency Motion for Order Staying AAA Action Pending

                    Appeal [Doc. No. 1323];

                d. Defendant’s Emergency Motion to Enjoin the Enforcement of the Default

                    Judgment Obtained in Violation of This Court’s Injunction and to Impose

                    Sanctions on NMR or in the Alternative, to Impose Sanctions on NMR,

                    Release Fees to Retain Counsel in the New York State Proceeding to Defend

                                               14
        Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 15 of 30



                        Against the Default Judgment and NMR E-Tailing’s Alleged Claims and to

                        Stay the NMR Case Pending Appellate Review [Doc. No. 1324];

                    e. Defendant’s Motion to Reduce Disgorgement in this Case for the Default

                        Judgment Entered Against Him in the NMR E-Tailing New York State

                        Proceeding [Doc. No. 1325];

                    f. Relief Defendants’ Emergency Motion for an Enforcement of the Injunction

                        Against the DOJ’s Action and Forfeiture of Frozen Assets Until this Matter

                        has Concluded, or in the Alternative, for a Release of $9mm to Satisfy the

                        Bond Requirements of the Forfeiture [Doc. No. 1327];

                    g. Defendant’s Emergency Motion for Fees to Retain Counsel [Doc. No. 1332];

                    h. Relief Defendants’ Emergency Motion for Attorney Fees to Retain Attorneys

                        Re: Bail Bond Forfeiture and Related Proceedings [Doc. No. 1335]; and,

                    i. Defendant’s Emergency Motion for Fees to Retain Counsel in the AAA

                        Proceeding [Doc. No. 1371].

             48.   As reflected by the time entries attached hereto as Exhibits D-1 through D-5 and

the Receiver’s responses to each of the above filings, the Receiver carefully considered and, to the

extent necessary, investigated, every issue raised by each filing and in all parties’ responses.

             49.   Consequently, a significant portion of the Receiver’s and Z&Z’s time expended

during the Compensation Period is attributable to reviewing, addressing and responding to various

filings. 6



6
  As articulated in the proposed Plan of Liquidation, the Receiver’s reserve of $500,000 for fees and
expenses incurred by the Receiver and Z&Z assumed minimal contested litigation and motion practice in
this proceeding including concerning the Report, the proposed Plan of Liquidation, and the liquidation
process itself and further assumed a relatively expedited duration. In light of the voluminous filing activity

                                                     15
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 16 of 30



       B.      Investigation of Unauthorized Trading Activity

         50.   The Receiver submitted (see Doc. No. 1412) a more fulsome report of his

investigation into the unauthorized trading activity in certain Fidelity accounts, initially raised in

the Receiver’s Notice Regarding Unauthorized Activity in Fidelity x7540 and Fidelity x8965 [Doc.

No. 1281] filed on September 12, 2019. For the purposes of this Fourth Application, the Receiver

reports that during the Compensation Period he continued his investigation and issued multiple

subpoenas to entities he believed may have information that would be useful in identifying the

individual who executed the subject trades. Such subpoenas included Avast Software s.r.o.

(“Avast”) (a Czech company that upon information and belief leased the server from Total Server

Solutions, L.L.C. (“TSS”) through which the individual who executed the subject trades connected

to the Fidelity trading platform), Fidelity, and Northern Trust.

         51.   At this time, the Receiver has no reason to believe that additional unauthorized

trading activity could occur in any of the broker accounts holding Receivership Assets. As such,

the Receiver’s efforts in responding to the unauthorized trading activity is limited to identifying,

as best as he can, the individual who executed the subject trades in September 2019 and providing

that information to this Court as required by the Appointment Order. (Appointment Order, at 13

(“The Receiver shall promptly notify the Court and counsel for the parties of any failure or

apparent failure of any person or entity to comply in any way with the terms of this Order”).)




during the Compensation Period that required the Receiver and/or Z&Z’s attention, and the expanded
duration of the Receivership, the Receiver may need to revise this proposed reserve should the level of
filing activity in this matter continue.

                                                  16
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 17 of 30




       C.     Eviction Process Concerning Apartment 12F

       52.    Following the entry of the MSNH Employment Order, the Receiver began the

process of evicting the occupants of Apartment 12F (the “Occupants”). During the Compensation

Period, MSNH initiated an eviction proceeding on behalf of the Receiver, which is now pending

in the Civil Court of the City of New York with docket number L&T 71653/2019. The eviction

proceeding remains pending.

       53.     During the Compensation Period, with MSNH’s advice and guidance, the Receiver

continued to engage in settlement discussions with counsel representing the Occupants. Pursuant

to the Appointment Order, the Receiver consulted with the Defendant and Relief Defendants with

respect to the various settlement proposals and counterproposals. During the Compensation Period,

the parties were unable to reach an agreeable settlement but discussions remain ongoing.

       D.     Continued Management of Receivership Assets

       54.    During the Compensation Period, the Receiver maintained an adequate amount in

the Primary Receivership Account to pay for various routine expenses of Receivership Assets

(“Routine Receivership Expenses”). Meanwhile, the Secondary Receivership Account held excess

funds not immediately needed for Routine Receivership Expenses so that such balance could

accrue a higher interest rate. For the purpose of simplicity and because funds can be easily

transferred between the Receivership Accounts, the Receiver’s summary of the activity in the

Receivership Accounts will not distinguish between the Primary Receivership Account and the

Secondary Receivership Account. Should the Court so order, the Receiver will promptly provide

a separate accounting for each Receivership Account.

       55.    As of December 31, 2019, the Receivership Accounts held $3,795,729.56.

                                               17
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 18 of 30



       56.    During the Compensation Period, the Receiver paid the following Routine

Receivership Expenses from the Receivership Accounts as authorized and directed by this Court

in paragraph 32 of the Appointment Order:

    Date                              Expense                                      Amount
 10/25/2019 Storage at Morgan Manhattan (10/31/19 - 12/31/19)
                                                                                  $200.00
 10/25/2019 Common Charges & Electric (Apartment 12A)
                                                                                  $3,093.08
 10/25/2019 Common Charges & Electric (Apartment 12F)
                                                                                  $4,034.75
 11/11/2019 Genworth Life Insurance Policy Premium (Insured: Iftikar
            Ahmed)                                                                $17,847.59
 12/02/2019 Common Charges & Electric (Apartment 12F)
                                                                                  $3,938.94
 12/02/2019 Common Charges & Electric (Apartment 12A)
                                                                                  $3,043.67
 12/02/2019 NYC Real Estate Taxes (Apartment 12A)
                                                                                  $18,189.34
 12/02/2019 NYC Real Estate Taxes (Apartment 12F)
                                                                                  $22,329.90
 12/02/2019 Storage at Morgan Manhattan (12/31/19 - 1/31/20)
                                                                                  $100.00
 12/02/2019 AIG Life Insurance Policy Premium (Insured: Iftikar Ahmed)
                                                                             $20,464.00
                                                                      TOTAL: $93,241.27


       57.    Additionally, to honor the formalities of the Essell Entities’ corporate structure,

funds necessary to pay expenses incurred by the Essell Entities were transferred from the Essell

Entities’ bank accounts to the Receivership Accounts and then to the person or entity demanding

payment. Such payments consisted of:

    Date                             Expense                                       Amount
 10/03/2019 The Essell Group, LLC - MA DOR Payment
                                                                                  $6,851.39
 11/18/2019 The Essell Group, LLC - IRS Payment
                                                                                  $18,515.86
 12/03/2019 The Essell Farms, LLC - IRS Payment
                                                                                  $5,609.50

                                              18
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 19 of 30



 12/20/2019 The Essell Farms, LLC - IRS Payment
                                                                              $892.72
                                                                       TOTAL: $31,869.47


       58.     Further, pursuant to paragraph 5(c) of the Appointment Order, the Receiver has

approved three monthly distributions of $8,676.00 representing Mrs. Ahmed’s living expenses,

each at the request of counsel to the Relief Defendants and under the authority of the Court’s May

1, 2018, order [Doc. No. 865]. The Receiver transferred these funds directly from the Fidelity

account ending x7540 (SEC No. 75).

       59.     In addition to the above-described disbursements, the Receiver and Z&Z have

provided services and Z&Z has advanced reasonable and necessary expenses, for which this Fourth

Application seeks compensation and reimbursement. (See Ex. C.) Furthermore, pursuant to the

MSNH Employment Order, the Receiver is including MSNH’s invoices for fees incurred during

the Compensation Period in this Fourth Application. (See Ex. D-6.)

       60.     Provided that the Court awards the fees and expenses requested by Z&Z and/or

MSNH in this Fourth Application, these disbursements will be reflected as debits from

Receivership Assets on the appropriate future fee application.

       61.     During the Compensation Period, the Primary Receivership Account earned

$291.81 in interest and the Secondary Receivership Account earned $9,255.90 in interest. As

discussed in the Third Application, the financial institution where the Secondary Receivership

Account is located inadvertently failed to timely apply interest during the compensation period

covered by the Third Application. Such historical interest, in the amount of $7,052.22, has been

applied.




                                               19
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 20 of 30



       E.      Essell Farm Title Issue

       62.     The Receivership Estate includes the Defendant’s 50% interest in The Essell Farms,

LLC (“Essell Farms”). Essell Farms owns, inter alia, certain real property located at 1820 County

Route 7 in Ancram, New York (the “1820 Property”). Essell Farms acquired the 1820 Property

from Donald and Betty Duksa (jointly, the “Duksas”) by deed dated June 22, 2012, and recorded

on June 25, 2012, with the Columbia County clerk (the “1820 Deed”).

       63.     During the Compensation Period, the Receiver discovered that the property

description in the 1820 Deed transferring the 1820 Property from the Duksas to Essell Farms

included, in addition to a description of the 1820 Property, the description of an adjacent property

known as 1804 County Route 7 (the “1804 Property”).

       64.     Based on the Receiver’s investigation, upon information and belief, the Receiver

has concluded that while the Duksas previously owned the 1804 Property, they had transferred the

1804 Property to Scott and Sara Crosby by deed dated May 21, 1999, and recorded on May 26,

1999, with the Columbia County clerk. Consequently, the Duksas did not hold title to the 1804

Property in 2012 at the time of the 1820 Deed. The Duksas then acquired the 1804 Property again

in 2014.

       65.     During the Compensation Period, the Duksas attempted to sell the 1804 Property,

a process that was reportedly complicated by what appears to be the erroneous inclusion of the

1804 Property in the 1820 Deed transferring the 1820 Property to Essell Farms.

       66.     The Receiver analyzed this issue during the Compensation Period with the overall

objective of ensuring that the Receivership Estate’s rights were protected with the “dual objects of

maximizing the realizable value of assets of the Receivership Estate and minimizing the expenses

charged thereto.” (Appointment Order, at 7.)

                                                20
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 21 of 30



       67.     During the Compensation Period, no party sought any affirmative relief to cure the

apparent title issue concerning the 1820 Property and the 1804 Property. Following multiple

discussions with counsel to the Duksas, it is the Receiver’s understanding that the Duksas are

analyzing the issue further and considering how to proceed to address the title issue.

       F.      Clues Network, Inc. Transaction

       68.     After this Court granted, at Doc. No. 1318, the Receiver’s Emergency Motion on

Consent for Authority to Effectuate Transfer in Connection with Acquisition of Clues Network,

Inc. by Qoo10 Pte. Ltd. [Doc. No. 1317] (the “Clues Motion”), the Receiver began the process of

executing the necessary documents to exchange The Essell Group, LLC’s shares in Clues Network,

Inc. (“Clues”) for shares in Qoo10 Pte. Ltd. (“Qoo10”).

       69.     The Receiver submitted executed versions of the documents initially requested by

Clues’ representatives before the deadline on November 11, 2019. Subsequently, Clues has

requested other documents, including an affidavit concerning original share certificates (which the

Receiver supplied) as well as certified documents confirm The Essell Group, LLC’s federal EIN

number (which the Receiver requested from the IRS in November 2019).

       70.     The Receiver has confirmed with counsel to Clues that any delay in collecting the

requested documents will not result in the divestiture or other prejudicial event relative to The

Essell Group, LLC’s shares in Clues. Nonetheless, the Receiver will continue to work

expeditiously to formally conclude this transaction.

       G.      The Essell Group, LLC’s Tax Return in Massachusetts

       71.     During the Compensation Period, the Receiver became aware of a discrepancy

between The Essell Group, LLC’s Massachusetts tax returns as sent to the Receiver and the figures

reported on the Massachusetts Department of Revenue (“MA DOR”) website.

                                                21
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 22 of 30



       72.     The Receiver investigated this discrepancy and confirmed with the MA DOR that

it had received the same tax returns as those submitted to the Receiver by the Relief Defendants,

The MA DOR further confirmed that the differences between those returns and the MA DOR

website resulted from a glitch on the website.

       H.      Other Services Provided for Receivership Estate

       73.     The Receiver and his counsel provided additional services during the

Compensation Period that were reasonable and necessary in the administration and management

of the Receivership Estate. These activities included:

       i.      Efforts to Confirm Tax Analysis

       74.     As previously reported by the Receiver, in light of the nature of the Receivership

Estate and complex tax regulations applicable to individuals and entities whose property is in full

or partial control of a receiver, during prior compensation periods the Receiver and his counsel

engaged in an extensive analysis of applicable statutes and regulations, and the facts presented in

this matter. See, e.g., 26 U.S.C. § 6012; 26 C.F.R. § 1.641(b)-2; 26 C.F.R. § 1.6012-3; Regulations

of Connecticut State Agencies § 12-740-3. The Receiver concluded based upon the dollar amount

and limited nature of the Receivership Estate pursuant to paragraph 2 of the Appointment Order

that he had no obligation to submit tax returns on behalf of the Defendant.

       75.     Additionally, with respect to Mrs. Ahmed’s taxes, the Receiver concluded, based

on (a) representations by the Relief Defendants, their counsel, and their accountant and (b) the

Receiver’s review of a heavily redacted, partial copy of Mrs. Ahmed’s 2017 tax return, and subject

to verification as explained below, that the Receiver had no obligation to submit tax returns on

behalf of the Relief Defendants or other taxable entities that are Receivership Assets.




                                                 22
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 23 of 30



        76.     As the Receiver reported in earlier fee applications, the Receiver’s conclusion that

he did not need to submit tax returns for various Relief Defendants and other Receivership Assets

was subject to verification that the tax returns had, in fact, been filed. The Receiver concluded that

the best form of verification would be the as-filed versions of the Defendant and Mrs. Ahmed’s

tax returns provided by the applicable governmental agency.

        77.     Typically, a taxpayer’s returns can be produced to a third party pursuant to a Form

4506, which informs the IRS that the taxpayer consents to the production. While the Receiver

requested that both the Defendant and Mrs. Ahmed execute Form 4506s, they have thus far

declined to do so. The Defendant’s and Mrs. Ahmed’s unwillingness to sign IRS Form 4506s has

complicated the Receiver’s verification efforts and has delayed the Receiver’s ability to confirm

his tax analysis.

        78.     During the Compensation Period, the Receiver’s counsel finished preparing a draft

motion seeking an order of this Court directing the Internal Revenue Service (the “IRS”) to

produce the tax returns submitted by the Defendant and Mrs. Ahmed for recent years or, in the

alternative, to order the Defendant and Mrs. Ahmed to execute sufficient documents (including

Form 4506) to permit the Receiver to request the returns from the IRS directly. The Receiver’s

counsel provided a draft of this motion to the Defendant and Mrs. Ahmed’s counsel in the hopes

of reach an agreeable resolution without intervention from this Court. The Receiver and Mrs.

Ahmed’s counsel are continuing to discuss a potential resolution to this issue, which would include

the production of tax returns with sufficient representations as to their provenance to allow the

Receiver to confirm his earlier analysis.

        79.     As before, and subject to the confirmation discussed above, based on the facts

known to the Receiver at this time and based on the representations of the Relief Defendants, their

                                                 23
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 24 of 30



counsel, and their accountant, the Receiver does not believe it necessary to make revisions to the

Report or Plan of Liquidation to reflect any tax liability by the Receivership Estate.

       ii.     Continued Collection of Information Concerning Receivership Assets

       80.     Because of the Receiver’s responsibility to manage and protect Receivership

Assets, the Receiver during the Compensation Period continued to collect and evaluate information

concerning the Receivership Assets.

       81.     This oversight responsibility was most pressing with respect to the Receivership

Assets that had the greatest volatility (such as the securities, gold, and Bitcoin). However, the

Receiver continued to collect account statements and other records related to Receivership Assets

to monitor the overall value of the Receivership Estate.

       82.     Since, to the best of the Receiver’s knowledge, no significant decline in value

occurred during the Compensation Period threatening the Receiver’s ability to secure the Judgment

fully, the Receiver did not need to take any further action in this regard.

       iii.    Physical Possession of Harry Winston Earrings

         83.   Harris St. Laurent LLP (the “Harris Firm”) is currently in physical possession of a

pair of Harry Winston earrings (SEC No. 84, the “Earrings”). Following the Receiver’s

unsuccessful efforts at negotiating the physical surrender of the Earrings, the Receiver filed the

Motion for Entry of Order Compelling Transfer of Physical Possession of Certain Earrings [Doc.

No. 1300] (the “Earrings Motion”) on October 22, 2019, which is currently sub judice.

         84.   Based on the Receiver’s current analysis, given the present aggregate value of other

Receivership Assets, the Receiver does not believe that the liquidation of the Earrings is

necessary. However, in an abundance of caution, the Receiver respectfully maintains that good




                                                 24
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 25 of 30



cause exists to compel the Harris Firm to surrender physical possession of the Earrings pursuant

to the terms of the proposed order submitted with the Earrings Motion as Exhibit A.

       I.      Anticipated Closure

       85.     At this time, it is premature for the Receiver to speculate as to precisely when this

receivership proceeding will be ready to close.

       86.     As stated in the Report, and subject to further orders of the Court, the Receiver

believes that a majority of the amount necessary to secure the Judgment can be liquidated and

transferred into the CRIS account relatively quickly. Pursuant to the Receiver’s Plan of

Liquidation, the Receiver believes that Apartment 12A and Apartment 12F will also need to be

liquidated to fully secure the Judgment. The Receiver does not know how long it will take to sell

those properties, but once authorized to do so he will undertake all reasonable and appropriate

efforts necessary to maximize value in the shortest amount of time necessary.

       87.     In the Receiver’s view, in accordance with the Appointment Order, only after (i)

all appeals have been fully adjudicated, (ii) if and to the extent the Judgment is affirmed on appeal,

distributions are made to satisfy the Judgment, and (iii) all costs of the administration of the

receivership are paid, can the receivership be appropriately closed.

V.     DESCRIPTION OF ASSETS OF THE RECEIVERSHIP ESTATE

       88.      A description of the assets of the Receivership Estate, including approximate or

actual valuations and anticipated or proposed dispositions as of December 31, 2019, is attached

hereto as Exhibit E.

       89.     At this time, the Receiver believes it is prudent to maintain the Court’s asset freeze

over the Receivership Assets to fully secure the Judgment until sufficient assets have been




                                                  25
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 26 of 30



liquidated and the proceeds of such liquidations are deposited in the CRIS account and to pay for

the costs of the receivership.

VI.    SUMMARY OF RECEIVERSHIP ESTATE CLAIMS

       90.     The Receiver is not aware of any claims against the Receivership Estate with the

exception of (i) the Judgment; (ii) the Receiver and his counsel’s fees and expenses, including both

Z&Z as well as MSNH; (iii) the likely future claims for fees and expenses from professionals

retained pursuant to the Appointment Order; (iv) the ordinary expenses incurred on account of the

Receivership Assets (such as real estate taxes, property repairs, and other such routine

expenditures); and (v) the Harris Firm’s claim as to the Earrings.

VII.   SUMMARY OF THE RECEIVERSHIP ESTATE’S CAUSES OF ACTION

       91.     Considering the limited scope of the Receiver’s primary duty (to value assets and

liquidate such assets as directed by the Court to secure the Judgment) pursuant to the Appointment

Order and his perceived ability to accomplish that objective from known assets at this time, the

Receiver has not undertaken to identify any causes of action held by the Receivership Estate.

Should circumstances change, or should this Court so direct, the Receiver will commence an

investigation into potential causes of action held by the Receivership Estate.

VIII. THE GOVERNING LEGAL STANDARD

       92.     “A receiver appointed by a court who reasonably and diligently discharges his

duties is entitled to be fairly compensated for services rendered and expenses incurred.”

SEC v. Byers, 2014 U.S. Dist. LEXIS 177180, at *13 (S.D.N.Y. Dec. 23, 2014); see also Donovan

v. Robbins, 588 F. Supp. 1268, 1272 (N.D. Ill. 1984) (“[T]he receiver diligently and successfully

discharged the responsibilities placed upon him by the Court and is entitled to reasonable




                                                26
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 27 of 30



compensation for his efforts.”); Securities & Exchange Comm’n v. Elliott, 953 F.2d 1560 (11th

Cir. 1992) (receiver is entitled to compensation for faithful performance of his duties.).

       93.     “The [D]istrict [C]ourt's award of a receiver's compensation is… firmly within its

discretion.” Gaskill v. Gordon, 27 F.3d 248, 253 (7th Cir. 1994) citing Crites, Inc. v. Prudential

Ins. Co., 322 U.S. 408, 418, 88 L. Ed. 1356, 64 S. Ct. 1075 (1944). The Court “may consider all

of the factors involved in a particular receivership in determining the appropriate fee.” Id.

       94.     The case law and other authority may provide “convenient guidelines,” but

ultimately “the unique fact situation renders direct reliance on precedent impossible.” Securities

& Exchange Comm’n v. W.L. Moody & Co., 374 F. Supp. 465, 480 (S.D. Tex. 1974), aff’d, 519 F.

2d 1087 (5th Cir. 1975).

       95.     In awarding counsel fees in Securities Act receiverships, courts consider “the

complexity of problems faced, the benefits to the receivership estate, the quality of the work

performed, and the time records presented.” SEC v. Illarramendi, Docket No. 3:11CV78 (JBA),

2013 U.S. Dist. LEXIS 171950, at *8-9 (D. Conn. Dec. 5, 2013), quoting Securities & Exchange

Comm’n v. Fifth Ave. Coach Lines, Inc., 364 F. Supp. 1220, 1222 (S.D.N.Y. 1973); see also United

States v. Code Prods., 362 F.2d 669, 673 (3rd Cir. 1966) (court should consider the time, labor

and skill required but not necessarily expended, the fair value of such time, labor and skill, the

degree of activity, the dispatch with which the work is conducted and the result obtained).

       96.     While “results are always relevant,” a good result may take a form other than a

“bare increase in monetary value.” Elliott, 953 F.2d at 1577 (“Even though a receiver may not

have increased, or prevented a decrease in, the value of the collateral, if a receiver reasonably and

diligently discharges his duties, he is entitled to compensation”). Overall results can be determined

only at the conclusion of the Receivership Proceeding.

                                                 27
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 28 of 30



        97.     Another “basic consideration is the nature and complexity of the legal problems

confronted and the skill necessary to resolve them.” Moody, 374 F. Supp. at 485. Moreover,

“[t]ime spent cannot be ignored.” Id. at 483.

IX.     THE COURT SHOULD AWARD THE REQUESTED FEES AND EXPENSES

        98.     Based on the foregoing, the Receiver and Z&Z respectfully submit that the services

for which they seek compensation in this Fourth Application were reasonable and necessary for,

and beneficial to, the orderly administration of the Receivership Estate. Likewise, the Receiver

respectfully submits that the services for which MSNH seeks compensation were reasonable,

necessary, and benefited the Receivership Estate.

        99.     The fees and expenses sought by this Fourth Application were reasonable and

necessarily incurred and were in the best interest of the Receivership Estate. With the exception of

the SEC Guidelines, the Receiver has not entered into any agreement, written or oral, express or

implied, with any person or entity concerning the amount of compensation paid or to be paid from

the Receivership Estate, or any sharing thereof.

        100.    As more fully set forth throughout this Fourth Application and as detailed in the

exhibits submitted herewith, the issues addressed by the Receiver and his counsel have been and

continue to be complex. The Receiver and his counsel respectfully submit that compensation for

the foregoing services as requested is commensurate with the complexity, importance and nature

of the problems, issues or tasks involved.         The Receiver and his counsel performed such

professional services expediently and efficiently.

        101.    Accordingly, the Receiver submits that the compensation requested herein is fair,

reasonable and warranted in light of the nature, extent and value of such service to the Receivership

Estate and all parties in interest.

                                                   28
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 29 of 30



X.     SOURCE AND MANNER OF PAYMENT

       102.    The Receivership Estate contains cash held in the Receivership Accounts.

       103.    The Receiver and Z&Z request that this Court enter an order directing the approved

fees and reimbursed expenses to be paid from the Receivership Accounts, less the 20% holdback

(applicable only to fees) which shall be held in the Receivership Accounts pending this Court’s

further order as to the disposition of such funds.

       WHEREFORE, Jed Horwitt, Esq., Receiver, and Zeisler & Zeisler, P.C., counsel to the

Receiver, respectfully request that this Fourth Application be granted and that they be awarded an

allowance of $46,167.60 in fees for services rendered during the Compensation Period subject to

a 20% holdback, and $1,126.52 for the reimbursement of expenses, and that MSNH be awarded

$8,143.00 in fees; and grant such other and further relief as this Court deems just and proper.


       Dated: February 14, 2020, at Bridgeport, Connecticut.


                                                      Respectfully submitted,

                                                      JED HORWITT, ESQ., RECEIVER


                                                      By: /s/ Jed Horwitt
                                                      Jed Horwitt, Esq., Receiver (ct04778)


                                                      By: /s/ Christopher H. Blau
                                                      Stephen M. Kindseth (ct14640)
                                                      Christopher H. Blau (ct30120)
                                                      Zeisler & Zeisler, P.C.
                                                      10 Middle Street, 15th Floor
                                                      Bridgeport, CT 06604
                                                      Telephone: 203-368-4234 X 236
                                                      Facsimile: 203-549-0903
                                                      Email: skindseth@zeislaw.com;
                                                      cblau@zeislaw.com
                                                      His attorneys
                                                 29
       Case 3:15-cv-00675-JBA Document 1474 Filed 02/14/20 Page 30 of 30



                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2020, a copy of the foregoing Fourth Application was

filed electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or by

mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the Court’s CM/ECF System. Furthermore, a copy of the

foregoing was sent via email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com.



                                                       By: /s/ Christopher H. Blau
                                                       Christopher H. Blau (ct30120)




                                                  30
